IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 55 EAL 2015
                              :
             Petitioner       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
JOSE ADORNO,                  :
                              :
             Respondent       :


                                      ORDER


PER CURIAM

     AND NOW, this 7th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.

     Justice Stevens notes his dissent.